Citation Nr: 0118472	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides in service. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran had active service in Vietnam.  

3.  The veteran is currently diagnosed as having adult-onset 
diabetes mellitus.  


CONCLUSION OF LAW

Service connection for diabetes mellitus as due to exposure 
to herbicides in service is established.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000); 66 Fed. Reg. 
23,166 - 23,169 (2001) (to be codified at 38 C.F.R. pt. 4). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, though taken prior 
to the enactment of the VCAA, the RO's actions comply with 
the new statutory provisions.  That is, the Board finds that 
all necessary notice and development concerning the claim 
have been accomplished.  In addition, the veteran has had the 
opportunity to submit evidence and argument in support of the 
claim.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

Service records showed that the veteran had service in 
Vietnam, though the dates were not specified.  Service 
medical records were negative for complaint, diagnosis, or 
treatment of diabetes mellitus.  

The veteran underwent a VA Agent Orange Registry examination 
in July 1998.  He described instances of alleged exposure to 
herbicides in service during Vietnam.  The veteran stated 
that he was diagnosed as having diabetes mellitus four years 
before, for which he currently took insulin.  His private 
physician thought it was Type II diabetes mellitus.  The 
diagnosis included diabetes mellitus, apparently insulin-
dependent.  The veteran indicated that his private physician 
though it was an unusual type of onset for Type II diabetes 
mellitus, especially since the veteran had not been 
overweight at any time. 

The veteran submitted a statement from K. Sharman, M.D., 
dated in May 2000.  Dr. Sharman stated that the veteran had 
very labile insulin-dependent diabetes mellitus.  He 
presented in May 1992 with a markedly elevated blood sugar.  
Since that time, he had very good control with insulin.  Dr. 
Sharman indicated that the veteran had none of the usual risk 
factors that lead to adult-onset diabetes mellitus with 
increased insulin resistance, such as obesity.  In addition, 
the veteran had no family history of diabetes mellitus.  

Analysis

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  Generally, direct 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including diabetes mellitus).  

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of ten percent or more at any time 
after service, except as otherwise specified.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Herbicide exposure is presumed if the 
veteran has a designated disease and served in Vietnam during 
the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

During the pendency of the veteran's appeal, VA amended the 
list of diseases associated with herbicide exposure at 
38 C.F.R. § 3.309(e) to include Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), 
effective July 9, 2001.  66 Fed. Reg. 23,166 - 23,169 (2001) 
(to be codified at 38 C.F.R. pt. 4).  See 38 U.S.C.A. 
§ 1116(b)(1) (permitting the Secretary to determine by 
regulation additional diseases subject to the presumption 
aside from those listed at 38 U.S.C.A. § 1116(a)(2)). 
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.    

In this case, the veteran is currently diagnosed as having 
diabetes mellitus, which is controlled with medication.  
There is no evidence of diabetes in service or medical 
evidence or opinion relating diabetes to service.  Therefore, 
direct service connection is not in order.  In addition, 
there is no evidence of diabetes mellitus within one year 
after the veteran's separation from service to warrant 
presumptive service connection for chronic disease.  However, 
as discussed above, VA recently amended its regulations to 
include Type 2 diabetes mellitus as a disease associated with 
herbicide exposure.  Such disability may manifest at any time 
after service to qualify for presumptive service connection.  
Accordingly, the Board finds that the evidence supports 
awarding service connection for diabetes mellitus as due to 
herbicide exposure in service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.102, 3.307; 66 Fed. 
Reg. 23,166 - 23,169 (2001) (to be codified at 38 C.F.R. pt. 
4). 

    
ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for diabetes mellitus 
is granted. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

